Citation Nr: 0712907	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  02-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a urinary tract 
disability, including as a result of exposure to Agent Orange 
and/or secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968 and from August 1970 to August 1972.  He served 
in the Republic of Vietnam during the Vietnam era and was the 
recipient of the Purple Heart, among other awards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO granted service 
connection for PTSD and assigned an initial 10 percent 
evaluation, effective from August 16, 2001, and denied the 
claim for service connection for a urinary tract disability.  
By an August 2002 rating decision, the RO assigned a 50 
percent evaluation to the service-connected PTSD, effective 
from August 16, 2001.  As the 50 percent evaluation is less 
than the maximum available under the applicable diagnostic 
criteria, the veteran's claim remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2003 and March 2006, the Board remanded the 
veteran's claims to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the front page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999).

The issue of entitlement to service connection for a urinary 
tract infection is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

As a result of his PTSD, the veteran has nightmares, 
flashbacks, intrusive thoughts, auditory hallucinations, 
depression, interrupted sleep, anger control and an 
exaggerated startle response; these symptoms reflect 
occupational and social impairment with no more than reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria are not met for an initial rating 
higher than 50 percent for PTSD.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
September 2001, prior to the initial adjudication of his 
claim in the January 2002 rating decision at issue.  
Additional VCAA notice letters were sent in January 2004, 
March 2004 and April 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the April 2006 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  (Emphasis in 
original).  This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in 
September 2006, including as it relates to the downstream 
effective date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA treatment records and 
reports of VA examinations.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Entitlement to an initial disability rating in excess of 50 
percent for PTSD.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

Specific rating criteria

The veteran's PTSD is evaluated as 50-percent disabling under 
38 C.F.R. § 4.130, DC 9411 (2006).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, DC 9411 (2006).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).

A score of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  A GAF score of 1 to 10 
is assigned when the person is in persistent danger of 
severely hurting self or others (recurrent violence) or there 
is persistent inability to maintain minimal personal hygiene 
or serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130 [incorporating by reference VA's 
adoption of the DSM-IV, for rating purposes] (2006).

Analysis

Having reviewed the entire record, the Board concludes that 
an evaluation higher than 50 percent is not warranted for the 
veteran's service-connected PTSD at any time since the 
original grant of service connection.  His symptoms are most 
commensurate with a 50-percent rating, as opposed to 70 or 
even 100 percent.

The Board is well aware of the veteran's valorous service in 
Vietnam, as evidenced by his receipt of the Purple Heart 
Medal.  The rating for his resulting PTSD, however, must be 
based on the applicable standards as they relate to the 
findings on medical evaluation.

The medical evidence in this case consists of VA treatment 
records dated from 2001 to 2006 and the reports of VA 
examinations in October 2001 and July 2004.  On VA 
examination in October 2001, the veteran's chief complaint 
was sleeplessness.  Mental status examination revealed that 
he was in mild distress.  He was very causally dressed with 
below average grooming and adequate hygiene.  His speech was 
normal in rate and volume and slightly elevated in amount.  
He was oriented to place and time.  His thought process was 
goal oriented and he denied any hallucinations.  He denied 
suicidal ideations, but admitted occasional homicidal 
thoughts when a stranger said or did something that upset 
him.  No signs of paranoia or obsessive thoughts were 
elicited.  The examiner assigned a GAF score of 66.  The 
examiner stated that the veteran had a mild ongoing symptom 
complex that indicated a low level of chronic PTSD.  He 
concluded that the veteran's level of disability was mild.  

Medical records reflect that the veteran was admitted to a VA 
facility in July 2002 for complaint of depression with 
suicidal and homicidal ideation, increased nightmares, and 
flashbacks.  He also reported hearing voices.  The veteran 
was started on medications which helped him sleep and 
relieved his homicidal ideations, and auditory and visual 
hallucinations.  As his hospitalization continued, his 
depression began to decrease and his affect began to lighten.  
When he was discharged in August 2002, he was stable with no 
suicidal or homicidal ideations and no hallucinations.  His 
GAF score was "65/30" (current and high in the past year).

On VA examination in July 2004, the veteran reported having 
the following PTSD symptoms: nightmares, auditory 
hallucinations, problems sleeping, flashbacks, intrusive 
thoughts, difficulty with anger control, emotional blunting, 
generalized anxiety, exaggerated startle response, and 
avoidance behavior.  He reported having two inpatient 
admissions with the last occurring two weeks ago.  He stated 
that he lived with his wife of 34 years and their daughter.  
He indicated that he worked in the mess hall at an Air Force 
Base.  Occasionally, at work, his symptoms will worsen but he 
denied having any significant problems with coworkers.  

Mental status examination revealed that the veteran was alert 
and oriented.  His affect was blunted.  His response 
latencies were long, but he demonstrated adequate attention 
and was not distractable.  During the examination, he did not 
demonstrate perseveration, limitation/utilization, behavior 
or difficulty in achieving or maintaining task set.  His 
speech was spontaneous, fluent, and nonpressured.  His 
thought content was logical and goal directed.  He did report 
dysphoria but denied other symptoms of depression.  He denied 
suicidal or homicidal ideations.  There was no evidence of 
disorder in thought process or content.  He was noted to be 
irritable during the examination.  A GAF score of 50 was 
assigned.  The examiner indicated that the veteran's PTSD 
resulted in a moderate to severe degree of impairment in 
social functioning and a mild degree of impairment in an 
occupational setting.  His overall level of disability was 
moderate.  

Thereafter, VA medical records reflect continued treatment 
for PTSD symptoms.  Mental status evaluation in November 2004 
revealed that the veteran was appropriately dressed with good 
grooming and hygiene.  His speech was normal, his thought 
process was logical and goal directed, and his judgment was 
intact.  He reported auditory hallucinations on occasion, but 
denied suicidal or homicidal ideations.  Similar findings 
were reported in January 2005.  

As noted above, a 70 percent rating for PTSD is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  The veteran has not 
reported any significant problems with his marriage or his 
relationship with his daughter.  And although he has reported 
that his symptoms will occasionally increase at work, he 
denied having any significant problems with coworkers.  
Indeed, the record does not reflect nor does the veteran 
allege any missed days of work due to his PTSD.  The Board 
acknowledges that the veteran had to stop working for a 
period starting in November 2004, however, this was due to a 
neck injury sustained in an automobile accident, not PTSD.  

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9411, while 
the veteran reported suicidal ideations when he was admitted 
to a VA facility in July 2002, he no longer had such thoughts 
by the time he was discharged in August 2002.  Subsequent 
treatment records and a VA examination in July 2004 show the 
veteran continuing to deny any suicidal or homicidal ideas.  
In addition, there is no indication that the veteran has any 
obessional rituals which interfere with routine activities.  
There also has been no clinical description of his speech as 
intermittently illogical, obscure, or irrelevant.  Indeed, 
the 2001 VA examination found his speech to be within normal 
limits while the 2004 VA examination described his speech as 
spontaneous and nonpressured.  While his mood has been 
described as depressed and anxious, there was no indication 
he demonstrated near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively.  Although the 2004 VA examination included the 
veteran's report of anger control problems and noted his 
irritability during the evaluation, there is no evidence in 
the record that the veteran has impaired impulse control to 
such a degree that he has unprovoked irritability with 
periods of violence.  The veteran has not reported any such 
behavior.  Spatial disorientation was not shown.  The 
clinical records do not document any indication of neglect of 
personal appearance and hygiene.  Although the 2001 VA 
examination indicated that the veteran's grooming was below 
average, his hygiene was described as adequate.  Thereafter, 
an evaluation in November 2004 revealed that the veteran was 
appropriately dressed with good grooming and hygiene.  
Finally, it has not been shown that his PTSD has resulted in 
an inability to interact and maintain relationships with 
friends and coworkers.  As noted above, the veteran, himself, 
stated during the 2004 VA examination that although his 
symptoms will worsen at work he has not had any significant 
problems with coworkers.  It is clear from this statement 
that while PTSD may affect the veteran, it does not interfere 
with his ability to maintain work relationships in order to 
continue his job.  Furthermore, he has not described any 
problems in his relationship with his wife and child.

The medical evidence indicates the veteran's primary 
symptomatology includes nightmares, flashbacks, intrusive 
thoughts, auditory hallucinations, depression, interrupted 
sleep, anger control and an exaggerated startle response.  
The 2001 and 2004 VA examinations showed GAF scores of 66 and 
50, respectively.  A GAF score of 41-50 denotes serious 
symptoms or serious impairment in social or occupational 
functioning, whereas a GAF score of 61-70 denotes some mild 
symptoms or some difficulty in social, occupational, or 
school functioning.

The Board is mindful of the lowest GAF score of record of 30.  
And as noted, GAF scores ranging from 21 to 30 are indicative 
of behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  But 
by the same token, while the veteran has periodically 
reported having auditory hallucinations, there is no 
indication that his behavior is considerably influenced by 
such.  As already noted, the veteran's PTSD symptoms have not 
prevented him from being able to maintain working and 
familial relationships.  Likewise, there is no evidence of 
serious impairment in communication or judgment.  On the 
contrary, his speech was normal and his judgment was 
considered intact when evaluated in November 2004.  The 
evidence has also not shown, nor has the veteran alleged, 
that his PTSD causes an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
So considering the results of all of these mental status 
evaluations, not just one, the Board does not find that, 
overall, the GAF score of only 30 is representative of his 
overall psychiatric picture - especially since his remaining 
GAF scores range from 50 to 66.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 70 percent evaluation at any time since the 
effective date of service connection, August 16, 2001.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's PTSD has been no more than 50-percent disabling 
since the effective date of his award, so his rating cannot 
be "staged" because this represents his greatest level of 
functional impairment attributable to this condition.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria].  
His sole contention is that his PTSD warrants a higher 
schedular rating.  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). In the event the veteran believes that an exceptional 
or unusual disability picture is present which warranted 
consideration of an extraschedular rating by appropriate VA 
officials, he may raise this with the RO.

For the reasons and bases discussed, the Board has determined 
the preponderance of the evidence is against the claim for an 
initial rating higher than 50 percent for PTSD.  38 C.F.R. § 
4.3.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an initial rating higher than 50 percent for 
PTSD is denied.  


REMAND

Entitlement to service connection for a urinary tract 
disability, including as a result of exposure to Agent Orange 
and/or secondary to service-connected disability.

In its March 2006 decision, the Board granted service 
connection for prostate cancer due to exposure to Agent 
Orange.  In a June 2006 rating decision, the RO effectuated 
the March 2006 Board decision, and granted service connection 
for prostate cancer, evaluated as 100 percent disabling, 
effective February 1, 2006.  

In a March 2007 Written Brief Presentation, the veteran's 
representative indicated that the veteran was seeking service 
connection for his current urinary tract condition as a 
result of his prostate cancer.  Given the recent grant of 
service connection for prostate cancer, the Board finds that 
the RO should adjudicate the urinary tract claim on a 
secondary basis.  See 38 C.F.R. § 3.310 (2006); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).  The record reflects 
that the service connection claim has been adjudicated only 
as a direct result of service or due to exposure to Agent 
Orange.  

The Board notes that the veteran was afforded a VA 
examination in September 2006.  The VA examiner provided 
medical opinions as to whether the veteran's current urinary 
tract disability was related to his military service or his 
exposure to Agent Orange in service.  The examiner did not, 
however, provide an opinion as to whether the current urinary 
tract disability was related to or aggravated by the service-
connected prostate cancer.  The Board realizes that the 
examiner was not requested to address this theory of 
entitlement; however, given the representative's recent 
contention an opinion regarding this matter is necessary.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Return the claims folder to the 
September 2006 VA examiner for an 
addendum to the examination report 
provided.  In the addendum, the 
examiner should express an opinion as 
to whether the veteran's current 
urinary tract disability, diagnosed as 
frequent urinary tract infections, is 
at least as likely as not proximately 
due to or the result of the veteran's 
prostate cancer.  See 38 C.F.R. § 
3.310.  This includes indicating 
whether the prostate cancer has 
chronically aggravated the urinary 
tract disability and, if so, specify 
the degree of aggravation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  Then adjudicate the claim of 
entitlement to service connection for a 
urinary tract disability on a secondary 
basis under 38 C.F.R. § 3.310 and Allen 
v. Brown, 7 Vet. App. 439 (1995).  If 
the benefit requested is not granted to 
the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them 
time to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


